Clark C.P. No. 03CR1010. This cause came on for further consideration of appellant’s motion for stay of execution scheduled for March 2, 2010. Upon consideration thereof,
It is ordered by the court that the motion is granted.
It is further ordered by the court that this stay shall remain in effect until exhaustion of all state postconviction proceedings, including any appeals.
It is further ordered by the court that counsel for appellant and for appellee shall notify this court when all proceedings for postconviction relief before courts of this state have been exhausted.